DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the amendment filed on 10/28/2021, wherein: 
Claims 1-3, 6-8, 23-27, 30, 52-56, 58, 59, and 65-76 are currently pending; and 
Claims 1, 7, 8, 23, 25, 27, 53, 54, 59, 65-73, 75, and 76 have been amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the user interface of claim 59 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Interpretation
Claims 1, 54, 73, and 76 each recite the phrase “landing and departing being independent of one another.” 
From a review of the originally filed disclosure, the phrase “independent” appears to only be recited with respect to runway operation on page 20, line 34-page 21, line 23. In this section, it is recited “Furthermore, the invention can also be applied to airports with more than one non-parallel runway. This would be particularly advantageous in order to increase passenger capacity in situations where non-parallel runways are independently used depending on wind conditions or where space constraints require runways to be non-parallel.” Based upon this minor disclosure, using runways “independently” is interpreted to only mean that simultaneous take-offs and landings can occur. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 76 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 76 has been amended to remove the phrase “such as taxiing” such that it now only recites that the intermediate safety area is being marked as not available for aircraft under normal operation, but only to be used for emergencies. As outlined in the Patent Board Decision mailed on 2/2/2021, the phrase “normal operation” is indefinite. See pages 4-7 of Patent Board Decision which state:
[I]t is unclear if a normal operation by aircraft is an operation that is merely not intended for safety or something more or different than not being intended for safety, and if something more or different than not being intended for safety, then what would be the full scope of that something more or different. 
At the outset, we note that the Specification provides some guidance as to the meaning of the claimed “intermediate section” as an “intermediate safety area” and its prohibited use by aircraft under normal operation. The Specification describes, with added emphasis: 
As used herein, the term “intermediate safety area” or “intermediate safety section” preferably connotes an area or section of runway that is not used during normal operations, but preferably is only used in the event of an undershoot, overshoot or excursion from the runway, and preferably is not used in the case of a manoeuvre across the runway. [Spec. 9:37-10:3.] Preferably, the safety areas 210 are sterile under normal operation, in that the areas are free from on-ground aircraft, including any aircraft that are taxiing or being manoeuvred. 
Preferably the safety areas 210 are free from aircraft that are taxiing or being manoeuvred across the runway. [Spec. 11:7-10.] 
See Spec. 15:13—16. The above excerpts explain normal operation only by preference. For example, under normal operation it is only a preference — not a requirement — that safety areas are sterile or free from aircraft that taxi across a runway. Accordingly, the sterility of a section/area or lack of an aircraft taxiing across a runway on the intermediate safety section/area is not necessarily indicative of a normal operation.  
We also note that the claimed term “intermediate safety area” is instructive as it may help to understand the context for a normal operation. It would seem logical that if a purpose of a section/area of runway is for safety, then it may prohibit use by aircraft under normal operation. This understanding is consistent with the claim as a whole as the first and second sections of the claimed runway are for either landings or takeoffs and are not claimed as safety areas. Accordingly, a prohibited use by aircraft on a section of a runway in the context of claim 1 may include the use of the section of runway by aircraft for safety. For example, if an aircraft is taxiing in an intermediate section/area of a runway for a safety purpose, then the taxiing may not be considered a prohibited use by the aircraft under normal operation. 
We appreciate the Affidavit of William Voss,” particularly paragraphs 7-13, in which Mr. Voss suggests that an aircraft taxiing in a marked area is a normal operation. However, neither the Appellant nor the statements in the Affidavit of Mr. Voss address clearly whether a prohibited use of a section of runway by aircraft under normal operation occurs (1) in an area of a runway where taxiing takes place for a safety purpose and where the area is not for landings or takeoffs, and (2) at other sections of the runway where taxiing takes place. See, e.g., Gellert § 24 (“buffer zone 10 may be utilized for efficient and safe taxiing of aircraft to and from the terminal 8 and outer runways’), id. § 26, Fig. 1 (arrows 12). 
Further, it seems possible that a prohibited use of a section of runway by aircraft under a normal operation, as required by the claims, may require something more or different than an operation that is not for a safety purpose. The Appellant and the Examiner seem to agree to this or a similar understanding. See Final Act. 2; Appeal Br. 8. More specifically, it appears to be the view of the Examiner and the Appellant that a section of runway that “is not to be used by aircraft under normal operation” as a section of runway that “is only used for emergencies and not taxiing.” See Final Act. 2 (citing Spec. 9:37—10:3, 11:7—10); Appeal Br. 8. This understanding, however, appears to improperly equate the prohibited use of the intermediate section/area of runway by aircraft under normal operation with emergency uses by aircraft, which would not include taxiing. Although one of ordinary skill in the art would understand from the Specification that a prohibited use of the intermediate section/area of runway by aircraft under normal operation would permit an emergency use, the Specification does not instruct one of ordinary skill in the art that a prohibited use of the intermediate section/area of runway by aircraft under normal operation must be an emergency use and must not be taxiing. 
For example, it is unclear if a prohibited use of the intermediate section/area of runway by aircraft under normal operation would occur if planned construction hinders an aircraft from taxiing off of a landing strip to a terminal in a normal manner, so the aircraft instead taxies through an intermediate section/area of the runway to avoid the planned construction area. This scenario suggests use of an intermediate section/area of the runway by aircraft that is non-emergent, includes taxiing, and may or may not be performed for safety purposes. 
In view of the foregoing, we determine that it is unclear if a normal operation by aircraft is an operation that is merely not intended for safety or something more or different than not being intended for safety, and if something more or different than not being intended for safety, then what would be the full scope of that something more or different. Thus, we determine that [the claim language “normal operation” is indefinite].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-3, 6-8, 23-27, 30, 54-56, 58, 59, 65-74, and 76  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0043487 to Gellert.
Re: Claims 1, 54, 70, 71, and 72. Gellert teaches an airport runway arrangement (2, split runway design, Figs. 1) for commercial aircraft, comprising:
a first runway section (5/14’, first runway end);
a second runway section (7//16', second runway end) extending substantially in prolongation of the first runway section, the second runway section having the same direction of operation as that of the first runway section (approaches and departures are shown left to right on the same split runway); and
an intermediate safety area (10, buffer zone) between the first and second runway sections, wherein the intermediate safety area is marked as not available for taxiing (paragraphs [0022] and [0025] - desirable markers, lighting systems, signals and the like, or combination thereof). Paragraph [0025] specifically states that the buffer zone (10) provides added safety and reduced runway incursions as compared to the embodiment of the upper half of Fig. 1 rather than stating that the zone is intended to be utilized for taxiing. This is interpreted to mean that it is not intended to be used except in extenuating circumstances wherein the additional runway length is used for example in an emergency, wherein an aircraft overrunning a section has a buffer to taxi in before it would include on the other active runway section. This interpretation is further supported by Figure 1 which includes taxiing pathways (12) which do not enter the intermediate zone; 
thereby simultaneously allowing a landing aircraft to land on one of said first and second runway sections, and a departing aircraft to take off from the other of said first and second runway sections, whilst not using the intermediate safety area (paragraphs [0023] and [0048]). 
In Figure 1 of Gellert, the length of the intermediate buffer zone (10) is shown to be 572 feet. In paragraph [0025], it is taught that the buffer zone maybe of any suitable or desired width. However, it is not expressly disclosed that the runway intermediate safety area is at least 574 feet in length, or at least 984 feet in length as required by claim 70. 
It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component of only two feet with respect to claim 1. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Gellert teaches in paragraphs [0002] and [0007] that the system is also intended to be used in converting existing airports. Examiner previously took Official Notice, which was not challenged in the follow-up response by the Applicant and now made final and considered Applicant Admitted Prior Art (AAPA), that the Denver, CO airport comprises a runway of 16,000 ft. Utilizing the same dimensioning provided in paragraph [0038] for safe operation, the buffer zone of the system of Gellert applied to the Denver airport would provide a buffer zone of approximately 2000 ft. One of ordinary skill in the art would have been motivated to provide a buffer zone of at least 574 feet as recited in claim 1 or 984 feet as recited in claim 70 to further increase the factor of safety of the buffer zone. 
With regards to the method of claims 54, 71, and 72, the apparatus of claims 1 and 70 comprise all of the structural elements required to practice the steps outlined in claims 54, 71, and 72, respectively. In the normal and usual operation of the runway operation of claims 1 and 70, the prior art device would necessarily perform the methods claimed such that the methods of claims 54, 71, and 72 are anticipated thereby.
Re: Claim 2. In Figures 1 of Gellert, a landing aircraft is indicated by reference character 20 and a departing aircraft is indicated by reference character 22. 
Re: Claim 3. In Figures 1 of Gellert, a takeoff runway section is designated by reference characters 16 and 16', and a landing portion of the runway is designated by 14 and 14'.
Re: Claim 6. In Figures 1 of Gellert, pairs of runway arrangements, however, only the lower runway is in accordance with claim 1. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two parallel runways as seen in Figure 1 of Gellert, wherein both runways include the buffer zone of the embodiment in the lower half of the figure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to provide two buffer zone runways to improve the overall safety of the airport and to increase the traffic it is capable of handling. 
Re: Claim 7. In Figures 1 of Gellert, at least one second runway arrangement is shown to be parallel to the first and second runway sections. 
Re: Claim 8. Gellert anticipates the limitations of claim 6 as outlined above. Based upon the scale of the runways labelled lengths, the parallel runways are separated by at least 3395 feet. However, it is not expressly disclosed that the runways are separated by at least 3395 feet. It would have been obvious to one having ordinary skill in the art at the time the invention was made to space the parallel runway pairs apart by 3395 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Additionally, it would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). One of ordinary skill in the art would have been motivated to utilize the 1035 measurement based upon land acreage available to the airport to reduce congestion. 
Re: Claim 23. In Figure 1, each of the first and second runway sections are between 3280 feet and 26245 feet long (7000 feet). 
Re: Claim 24. In Figure 1 of Gellert, the first and second runway sections of each split runway are shown to be substantially the same length. 
Re: Claim 25. Gellert renders obvious the limitations of claim 1 as outlined above. However, it is not expressly disclosed that each of the first and second runway sections are between 7215 feet and 13125 feet long. It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Re: Claim 26. In paragraph [0028] of Gellert, it is taught that while the runway sections are shown as equal in length, the portions can comprise differing lengths as well. 
Re: Claim 27. Gellert renders obvious the limitations of claim 26 as outlined above. However, it is not expressly disclosed that the first runway section is between 3280 feet and 8200 feet and second runway sections is between 8200 feet and 13125 feet long. It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Re: Claim 30. In Figure 1 of Gellert, a terminal area (8) is shown to be situated adjacent the intermediate safety area.
Re: Claims 55 and 56. The steps of claim 54 are anticipated by Gellert as outlined above. In order to simultaneously take-off and land two aircraft on the split runways as taught by Gellert, the steps of directing an aircraft to move along a first section to land and a second section to takeoff are inherently required. 
Re: Claim 58. Gellert renders obvious the limitations of claim 1 as outlined above. In paragraphs [0022], [0025], and [0037] of Gellert, it is taught that the intermediate safety area, the first runway section, and the second runway section comprise designations indicating said sections which includes markings and/or lights for indicating to the pilot and/or other airport personnel involved in the airport’s operations (i.e. air traffic controllers). In paragraphs [0037] and [0044] of Gellert, it is taught that the markings and/or lights for the split runway may be modified (e.g. turned on and off or switched around) to modify operation of the runway. 
Re: Claim 59. Gellert teaches that operation of the runways can be modified by changing the marking designations. However, it is not expressly disclosed that the system comprises a user interface for communicating to a user that the intermediate area is not available for taxiing. Examiner gives Official Notice that radios, airport maps, and computers having updatable airport maps are well-known in the airport art to notify users such as pilots as to current runway operations. Whenever an operation of an airport is modified, it is well-known in the art for air traffic controllers to update pilots via the radio such that the pilot could update a physical map of the airport, or to send updates to computers operated by the pilots which contain the maps, such that the pilot is notified of the current and/or modified runway operation. The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Re: Claims 65-69.  Gellert renders obvious the limitations of claim 1 as outlined above. However, it is not expressly disclosed that the intermediate safety area is between 785 and 1970 feet (claim 65); is between 980 and 4925 feet (claim 66); is between 1965 and 4925 feet (claim 67); is between 1770 and 2164 feet (claim 68); or is approximately 1965 feet in length (claim 69). It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Re: Claim 73. Gellert teaches an airport runway arrangement (2, split runway design, upper half of Fig. 1; split runway design with buffer zone - lower half of Fig. 1) for commercial aircraft, comprising:
a first runway section (5/14/14’, first runway end);
a second runway section (7/16/16’, second runway end) extending substantially in prolongation of the first runway section, the second runway section having the same direction of operation as that of the first runway section (approaches and departures are shown left to right on the same split runway); and
an intermediate safety area (10, buffer zone) between the first and second runway sections, wherein the intermediate safety area is marked as not available for aircraft ground maneuvering (paragraph [0022] - desirable markers, lighting systems, signals and the like, or combination thereof). Paragraph [0022] teaches that the dividing line separates the landing and takeoff strips and that the markings mark the separation for pilots and other airport personnel. This is interpreted to mean that it is not intended to be used except in extenuating circumstances wherein the additional runway length is used, for example, in an emergency or in situations where two aircraft are not using the runway simultaneously. This interpretation is further supported by Figure 1 which includes taxiing pathways (12) which do not cross the dividing line or buffer zone; 
thereby simultaneously allowing a landing aircraft to land on one of said first and second runway sections, and a departing aircraft to take off from the other of said first and second runway sections, whilst not using the intermediate safety area (paragraphs [0023] and [0048]). 
In Figure 1 of Gellert, the length of the intermediate buffer zone (10) is shown to be 572 feet. In paragraph [0025], it is taught that the buffer zone maybe of any suitable or desired width. However, it is not expressly disclosed that the runway intermediate safety area is at least 574 feet in length. 
It would have been an obvious matter of design choice to provide the aforementioned dimension of 574 feet, since such a modification would have involved a mere change in the size of a component of at least two feet. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Gellert teaches in paragraphs [0002] and [0007] that the system is also intended to be used in converting existing airports. Examiner previously took Official Notice, which was not challenged in the follow-up response by the Applicant and now made final and considered Applicant Admitted Prior Art (AAPA), that the Denver, CO airport comprises a runway of 16,000 ft. Utilizing the same dimensioning provided in paragraph [0038] for safe operation, the buffer zone of the system of Gellert applied to the Denver airport would provide a buffer zone of approximately 2000 ft. One of ordinary skill in the art would have been motivated to provide a buffer zone of at least 574 feet to further increase the factor of safety of the buffer zone and/or utilize as much of a pre-existing runway as possible. 
Re: Claim 74. As outlined above, Gellert anticipates the runway arrangement according to claim 73. Gellert further teaches that the intermediate safety area is marked as not to be used by aircraft for taxiing (Paragraph [0022] teaches that the dividing line or buffer zone separates the landing and takeoff strips and that the markings mark the separation for pilots and other airport personnel. This is interpreted to mean that it is not intended to be used except in extenuating circumstances wherein the additional runway length is used, for example, in an emergency or in situations where two aircraft are not using the runway simultaneously. This interpretation is further supported by Figure 1 which includes taxiing pathways (12) which do not cross the dividing line or buffer zone). 
Re: Claim 76. As best understood due to indefiniteness, Gellert teaches an airport runway arrangement (2, split runway design, upper half of Fig. 1; split runway with buffer zone - lower half of Fig. 1) for commercial aircraft, comprising:
a first runway section (5/14/14’, first runway end);
a second runway section (7/16/16’, second runway end) extending substantially in prolongation of the first runway section, the second runway section having the same direction of operation as that of the first runway section (approaches and departures are shown left to right on the same split runway); and
an intermediate safety area (10, buffer zone) between the first and second runway sections; wherein the intermediate safety area is marked as not available for aircraft under normal operation, such as taxiing, but only to be used for emergencies; thereby simultaneously allowing a landing aircraft to land on one of said first and second runway sections, and a departing aircraft to take off from the other of said first and second runway sections, whilst not using the intermediate safety area; said landing and departing being independent of one another (paragraph [0022] - desirable markers, lighting systems, signals and the like, or combination thereof. Paragraph [0022] teaches that the dividing line or buffer zone separates the landing and takeoff strips and that the markings mark the separation for pilots and other airport personnel. This is interpreted to mean that it is not intended to be used except in extenuating circumstances wherein the additional runway length is used, for example, in an emergency or in situations where two aircraft are not using the runway simultaneously. This interpretation is further supported by Figure 1 which includes taxiing pathways (12) which do not cross the dividing line or buffer zone; 
thereby simultaneously allowing a landing aircraft to land on one of said first and second runway sections, and a departing aircraft to take off from the other of said first and second runway sections, whilst not using the intermediate safety area (paragraphs [0023] and [0048])). 
In Figure 1 of Gellert, the length of the intermediate buffer zone (10) is shown to be 572 feet. In paragraph [0025], it is taught that the buffer zone maybe of any suitable or desired width. However, it is not expressly disclosed that the runway intermediate safety area is at least 574 feet in length. 
It would have been an obvious matter of design choice to provide the aforementioned dimension of 574 feet, since such a modification would have involved a mere change in the size of a component of at least two feet. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Furthermore, Gellert teaches in paragraphs [0002] and [0007] that the system is also intended to be used in converting existing airports. Examiner previously took Official Notice, which was not challenged in the follow-up response by the Applicant and now made final and considered Applicant Admitted Prior Art (AAPA), that the Denver, CO airport comprises a runway of 16,000 ft. Utilizing the same dimensioning provided in paragraph [0038] for safe operation, the buffer zone of the system of Gellert applied to the Denver airport would provide a buffer zone of approximately 2000 ft. One of ordinary skill in the art would have been motivated to provide a buffer zone of at least 574 feet to further increase the factor of safety of the buffer zone and/or utilize as much of a pre-existing runway as possible. 
Claims 52 and 53 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0043487 to Gellert in view of Applicant Admitted Prior Art (AAPA). 
Re: Claim 52. Gellert renders obvious the limitations of claim 1 as outlined above. However, it is not expressly disclosed that the runway comprises a landing threshold which is substantially further along the runway than the start of the runway. Examiner previously gave Official Notice, which is now considered AAPA, that runways comprising displaced landing thresholds are well-known in the art. The prior art of Gellert contained a base device upon which the claimed invention is an improvement. The prior art is also known to contain a comparable device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known improvement technique in the same way to the base device of Gellert and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Furthermore, one of ordinary skill in the art would have been motivated to employ a displaced landing threshold to give arriving aircraft clearance over an obstruction (e.g. airport fence) while still allowing departing aircraft the maximum amount of runway. 
Re: Claim 53. The renders obvious of claim 52 are rendered obvious in view of Gellert as outlined above. However, it is not expressly disclosed that the threshold is between 0.6 miles and 3.1 miles distal from the start of the landing runway. It would have been an obvious matter of design choice to provide the aforementioned dimensions, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 75 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0043487 to Gellert in view of “Preliminary Feasibility Study for Runway Extension” by Roseburg Regional Airport dated October 2007.  
Re: Claims 75. Gellert teaches the limitations of providing a runway arrangement and/or converting an existing runway, wherein a first and second section to be utilized as landing and takeoff sections of a collinear runway are marked with an intermediate safety area therebetween providing a “split runway.” Providing a runway having an intermediate zone of at least 574 feet as recited in claim 76 is also rendered obvious by change of size case law as outlined above. However, Gellert does not expressly disclose the step of extending an existing runway. The preliminary study for the Roseburg Regional Airport describes the process of improving a pre-existing airport by extending the length of each end of a runway to manage compatible long term growth and increased operations at the airport. The study teaches that it is well-known in the art to extend the length of runways. The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have readily recognized that a pre-existing airport runway could have its length increased as taught by Roseburg prior to or after marking as a split runway taught by Gellert. This extending would have been routine in the art and any specific dimensioning would have been an obvious change in size. 
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicant recites the same arguments addressed previously in the Examiner’s Answer mailed on 9/18/2019 and in the Non-Final Office Action mailed on 10/28/2021. The rejections are maintained due to the same and/or similar rationale rebutting Applicant’s current arguments with regards to the markings of the intermediate safety area not being available for taxiing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647